Citation Nr: 1228823	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  99-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, identified as depression and insomnia, including as secondary to the service-connected tinnitus.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a coccyx injury with low back problems.

3.  Entitlement to an initial compensable rating for bilateral hearing loss; and a rating higher than 10 percent since March 8, 2011.

4.  Entitlement to a compensable rating for bilateral otitis media.

5.  Entitlement to a compensable rating for residuals of a fractured proximal phalanx of the left ring finger.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a videoconference hearing at the RO in February 2003, before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  

The Board presently notes that the Board's prior October 2003 disposition already set forth this case's long and complex procedural history until that time, such that the Board presently incorporates the introductory remarks of that prior decision, by reference.  In October 2003, the Board reopened the Veteran's service-connection claim for bilateral hearing loss based on the submission of new and material evidence.  The Board also remanded the underlying service-connection claim for bilateral hearing loss; and compensable rating claims for bilateral otitis media and residuals of a fractured proximal phalanx of the left ring finger, to the RO for additional development and consideration.  

The Board's October 2003 decision also denied the Veteran's service-connection claim for a coccyx injury with low back problems.  The Board appropriately notified the Veteran of that decision, including apprising him of his procedural and appellate rights.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court/CAVC), rendering it final and binding on him based on the evidence then of record.  The October 2003 Board denial, of the service-connection claim for a coccyx injury with low back problems, became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  

In January 2004, the Veteran sought to reopen the coccyx injury claim, but the RO's March 2006 rating decision denied the petition to reopen the claim for service connection for a coccyx injury, because it found he had not submitted new and material evidence.  Notably, the Board has jurisdictional responsibility to determine on its own whether there is new and material evidence to properly reopen the service-connection claim for a coccyx injury with low back problems.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  The Veteran has perfected an appeal of this additional issue to the Board.

On remand, the RO's July 2005 rating decision established service connection for left ear hearing loss, and assigned a 0 percent rating, effective September 8, 1998.  
The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  Then, in a January 2011 rating decision, the RO established service connection for right ear hearing loss (now shown as bilateral hearing loss), and assigned a 0 percent rating, effective October 9, 2009.  Most recently, in an October 2011 rating decision, the RO increased the rating for his bilateral hearing loss from 0 to 10 percent, but only retroactively effective from March 8, 2011.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

It is worth mentioning that in a March 2006 rating decision, the RO granted service connection for tinnitus, and assigned an initial rating of 10 percent.  As this determination constitutes a full grant of the benefits sought as to that claim, it is no longer in appellate status.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

However, in April 2008 the Veteran submitted a claim for service connection for depression and insomnia, including as secondary to the service-connected tinnitus disability.  The RO denied his depression/insomnia claim in a December 2008 rating decision.  The Veteran has perfected an appeal of this additional issue.  As noted on the title page, the Board is broadly recharacterizing this claim as one for an acquired psychiatric disability, to include depression and insomnia.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In November 2011, the RO issued a supplemental statement of the case (SSOC) continuing to deny the claims and returned the file to the Board for further appellate review.  

The Veteran has been unemployed since 1997, when he used to work in law enforcement.  As noted in the September 2011 VA examination report, he indicates that his unemployment is due, in part, to his service-connected left ring finger disability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  So, the Board finds a TDIU claim has been raised in connection with his underlying finger disability on appeal.  As such, the Board assumes jurisdiction of the TDIU claim and addresses it below.

The Board notes that in August 2012, the Veteran's representative requested that the claims file be held open until November 1, 2012, because the Veteran was seeking a medical opinion from his psychiatrist.  Because the Board is remanding the claim, it finds no basis to leave the file open until November 2012.  The Veteran is free to submit an opinion to the RO while the claim is in remand status.

The issues of entitlement to service connection for an acquired psychiatric disability; a petition to reopen a service-connection claim for a coccyx injury with low back problems; higher ratings for bilateral hearing loss; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

FINDINGS OF FACT

1.  The Veteran's otitis media has not been productive of either suppuration or aural polyps.

2.  The Veteran's left ring finger disability exhibits limitation of motion, pain, stiffness and locking, but the medical and lay evidence of record does not demonstrate ankylosis or any condition similar to amputation.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for bilateral otitis media.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.87, Diagnostic Code (DC) 6200 (2011). 

2.  The criteria are not met for a compensable rating for residuals of a fractured proximal phalanx of the left ring finger.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes (DCs) 5156, 5227, 5230, 5299 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the merits of the remaining issues decided below (otitis media and left ring finger), the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in November 2004 and December 2005 of the criteria for establishing increased ratings, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  In March 2006, he also was notified of how VA determines disability ratings and effective dates, in compliance with Dingess.  Of equal or even greater significance, since providing these notices, the RO has readjudicated the claim in the November 2011 SSOC, including considering the additional evidence received in response to this additional notice.  So the timing defect in the provision of this additional notice, since it did not precede the initial adjudication of the claim, has been rectified ("cured").  See again Mayfield IV and Prickett, supra.  

He has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment and personnel records, and identified post-service VA and private treatment records have been obtained and considered.  The Veteran was afforded VA examinations to assess the severity of his otitis media in September 1998, November 2004, July 2006, February 2007, May 2008 and October 2011.  He also was afforded VA examinations to assess the severity of his left ring finger in September 1998, July 2006, and September 2011.  The Veteran submitted additional private medical records, personal hearing testimony and written statements from himself in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claims during the course of this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned in February 2003.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer must fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, the undersigned identified the issues on appeal as involving compensable rating claims for otitis media and left ring finger disability.  Hearing Transcript (T.) at 3-5, 7-8.  
The undersigned also solicited the Veteran to submit testimony and evidence on the nature, frequency of symptoms and manifestations, and severity of these service-connected disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA examination reports to assess the severity of his otitis media in September 1998, November 2004, July 2006, February 2007, May 2008 and October 2011, to be thorough and adequate upon which to base a decision with regard to the Veteran's otitis media claim.  The Board finds the VA examination reports to assess the severity of his left ring finger in September 1998, July 2006, and September 2011, to be thorough and adequate upon which to base a decision with regard to the Veteran's left ring finger claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to these claims.  Also, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the last pertinent VA examinations, in September 2011 (left ring finger) and October 2011 (otitis media).  The Veteran has not argued the contrary.

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

A Veteran's entire history is reviewed when making a disability determination, but past medical reports do not have precedence over current medical findings.  38 C.F.R. § 4.1.  

A.  Compensable Rating for Bilateral Otitis Media

His bilateral otitis media is currently rated at 0 percent, assigned under 38 C.F.R. § 4.87 (ear diseases), DC 6200, for chronic suppurative otitis media.  Based on the diagnoses for his disability, the Board agrees this is the most appropriate diagnostic code.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained).

A maximum 10 percent rating is warranted for chronic suppurative otitis media during suppuration or when aural polyps are presented.  Any associated hearing loss or tinnitus is rated separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.  

By way of reference, DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1832 (31st Ed. 2007), defines "suppuration" as "the act of becoming converted into and discharging pus."  Also, "aural" is defined as "auditory."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY at 181.  A "polyp" is defined as "an abnormal protruding growth from a mucous membrane..."  Id. at 1514.

The Board also considers the applicability of the closely related DC 6201.  Under DC 6201, chronic non-suppurative (no purulent discharge) otitis media is rated on the basis of the associated hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.  However, the Veteran is in receipt of separate disability evaluations for his already service-connected tinnitus (10 percent rating) and bilateral hearing loss (staged 0 and 10 percent rating).  No increased rating issue pertaining to his tinnitus is presently before the Board.  Importantly, the Board is separately remanding the issue of an increased rating for his bilateral hearing loss, as discussed in the Remand section, below, for further development.

Here, the Board finds the most probative evidence of record to be the VA ear disease examinations assessing the severity of his otitis media in September 1998, November 2004, February 2007, May 2008 and October 2011.  In this respect, the September 1998 VA examiner assessed, "otitis media, not found at the time of this examination;" or in other words, his otitis media was non-existent and/or non-disabling at that time.  The examiner, despite noting a scarred left tympanic membrane, also found no active ear infection.  

The November 2004 VA examination diagnosed status post-op mastoidectomy in his left ear with residual hearing loss; and no evidence of active infection at that time.  The examiner found his left ear reveals a mastoid cavity that had some wax in it that was removed and was debrided and a "nice clean looking mastoid cavity on the left."  The right ear tympanic membrane and ear canal were found to be normal.  

The July 2006 VA examination noted there was no ear discharge on physical examination.  His ear canals were clear.  

The February 2007 VA examination found normal internal auditory canals, upon MRI testing.  The examiner made no indication of active suppuration and/or aural polyps, in either ear.

The May 2008 VA examination specifically found no deformity of the auricle and no aural polyps; normal external canals, intact tympanic membranes, no current ear infection.  

The October 2011 VA examination report (an addendum report to a September 2011 VA audiological examination), on otoscopic evaluation, found no active otorrhea or redness in either ear.  The examiner made no indication of active suppuration and/or aural polyps, in either ear.

A review of the VA and private treatment records also failed to reveal any indication of active suppuration and/or aural polyps, in either ear.

The totality of the evidence simply does not indicate that the Veteran's otitis media manifests any active suppuration and/or aural polyps.  Without evidence of suppuration or aural polyps at any time during the period of the appeal, there is no basis for a compensable rating for otitis media under DC 6200.  See 38 C.F.R. § 4.31 . 

The Board also emphasizes that in addition to the medical evidence, the Board has considered the Veteran's personal assertions in support of his claim.  The Veteran is competent, as a layperson, to report on that as to which he has personal knowledge, such as the existence of ear discharge and pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Still, as a layperson, without the appropriate medical training and expertise, he is not competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral otitis media disability in terms of the applicable rating criteria.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his bilateral otitis media, including physical examination and diagnostic testing for the presence of suppuration or aural polyps.  Since he is not competent to provide probative evidence in this regard, there is necessarily no need to additionally consider the credibility of his lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).  

Where, as here, there is such a marked contrast between his reported symptomatology under the ear diseases disability criteria and the objective clinical findings, the Board must determine which is more probative.  The Veteran's statements regarding the severity of his disability are simply inconsistent with the repeated physical examinations of his ears throughout the course of this appeal.  The Board does not find the assertions of increased disability symptoms and manifestations to be credible in this respect.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In conclusion, the Board finds that the objective evidence created by medical professionals is more probative than the Veteran's descriptions of the severity of his symptoms in connection with a claim for increased compensation.  Therefore, the Veteran has not shown that an increased rating is warranted.

There is no basis to "stage" his rating under Hart because his otitis media has never been more than 0 percent disabling at any time since May 1997 (one year before May 1998 increased rating claim).  

Since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


B.  Compensable Rating for Residuals of a Fractured Proximal Phalanx
of the Left Ring Finger

The Veteran contends, through his attorney's August 2012 brief, that he has consistently reported symptoms of locking and chronic pain of the joint of his left ring finger, which should alone be sufficient to warrant a compensable rating, especially under consideration of 38 C.F.R. § 4.59 (painful motion).

His left ring finger disability is currently analogously rated under 38 C.F.R. § 4.71a, Diagnostic Code 5230, for limitation of motion of the ring/little finger.  The Board considers DC 5230 and other potentially applicable diagnostic codes in assessing his compensable rating claim.

A noncompensable rating is assigned for limitation of motion or ankylosis of the fifth (little) finger.  38 C.F.R. § 4.71, DCs 5230 (limitation of motion of the ring/little finger) and 5227 (ankylosis of ring/little finger).  

The Note following DC 5227 provides that one should also consider whether the disability should be evaluated as an amputation, whether an additional evaluation is warranted for limitation of motion of other digits, and whether an additional evaluation is warranted for interference with the overall function of the hand.  

Accordingly, the Board also considers the rating criteria applicable to amputation of the little/ring finger.  Under 38 C.F.R. § 4.71, DC 5156 (amputation of the little finger), a 10 percent rating is assigned for amputation of either little finger when it is without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  A higher 20 percent rating is assigned for amputation of either little finger if associated with metacarpal resection (more than one-half the bone lost).  
38 C.F.R. § 4.71a, DC 5156.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.

Here, the Veteran is right-hand dominant, as noted by the September 2011 VA examiner.  See 38 C.F.R. § 4.69.  So, his service-connected left little finger is on the minor, i.e., non-dominant hand, although this appears to be inconsequential under the above rating criteria.  

At the outset, then, a higher schedular evaluation would only be warranted if ankylosis of the little finger and another finger was present (see 38 C.F.R. § 4.71a, DCs 5219 and 5223) or the little finger was amputated to some degree (see 38 C.F.R. § 4.71a, Diagnostic Code 5156).

As background, he sustained an injury and fracture of his left ring finger, while loading a five-inch diameter ammunition during active duty in the U.S. Navy in 1962/1963 at Long Beach, California, and then had the finger placed in a cast for several weeks.  See September 1998 and July 2006 VA examination reports.  At the September 1998 VA examination, he reported symptoms of aching and stiffness on the top of his left hand and some of his left hand fingers, as well as frequent locking of the left ring finger.  The examiner noted a spur on the mid portion of the proximal phalanx, and diagnosed a healed fracture of the proximal phalanx of the left ring finger.  At the July 2006 VA examination, he reported current symptoms of his left finger locking most of the time on closing his fist, with mild throbbing pain, especially aggravated on movement and changes of weather.  He denied flare-ups.  The July 2006 VA examination report, upon x-ray testing, assessed a mild deformity of the left fourth proximal phalanx consistent with an old healed fracture, and also ruled out arthritis of the left ring finger.  The September 2011 VA examiner more recently diagnosed with tendonitis of the left ring finger and status-post healed fracture of the proximal phalanx, left ring finger.  

In this case, a higher compensable rating for the right fifth finger is not warranted. 38 C.F.R. § 4.7.  The Board has considered the VA examinations assessing the severity of his left ring finger, which were provided in September 1998, July 2006, and September 2011.  The Board has also considered VA and private treatment records during the period of the appeal.  The totality of the evidence does not reveal ankylosis of the left ring finger, let alone ankylosis or deformity of any other digit of the left hand.  Notably, the September 2011 VA examiner specifically found no ankylosis of the thumb and/or fingers of his hands.  Ankylosis requires the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Even though at times decreased range of motion was noted in the Veteran's left ring finger, such a disability still only warrants a maximum noncompensable rating under Diagnostic Code 5230.  

Moreover, the Veteran's disability in the left ring finger cannot be considered equivalent to an amputation.  He still has function in this finger.  Objective physical examination of the September 1998 VA examination found the left ring finger locked when the Veteran tried to flex his fingers and had to be maneuvered in order to flex it, but otherwise, there was full range of motion for this and all other digits.  The Veteran admitted that he is able to perform all of his activities of daily living.

Objective physical examination by the September 2011 VA examiner found the left ring finger exhibited limitation of motion, with weakened motion, excess fatigability and pain on motion; and 4/5 hand grip strength.  The Board acknowledges that the September 2011 VA examiner noted some functional impairment on his ability to work from his left ring finger disability (also discussed below in the remand for his TDIU claim), due to difficulty putting handcuffs on a criminal in his former law enforcement job, from which he retired in 1997.  Nonetheless, the examiner specifically rejected the notion that the functioning of the left ring finger is so diminished that amputation with prosthesis would equally serve the Veteran.  The Board finds no probative evidence in the VA examination findings, or his VA and private treatment records, to support the notion that his left ring finger is so devoid of function as to be analogously rated for amputation of the little/ring finger, under 38 C.F.R. § 4.71, DC 5156.

The Board has also considered that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Moreover, the Court has recently held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, under VA's Rating Schedule, no minimal compensable rating is listed for limitation of motion or ankylosis of the ring finger joint.  See 38 C.F.R. § 4.71a, DCs 5227 and 5230.  As such, application of 38 C.F.R. § 4.59 is of no benefit to the Veteran in the present case. 

Conversely, when a disability is assigned the maximum rating for loss of range of motion (in this case 0 percent), application of the factors for functional loss, under 38 C.F.R. § 4.40 and § 4.45, is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Therefore, the Veteran may only receive a higher schedular rating under a different diagnostic code.

Finally, other diagnostic codes for finger disabilities that provide a compensable rating are not more appropriate because the facts of the case do not support their application at this time.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5219 (unfavorable ankylosis of multiple digits), Diagnostic Codes 5220 to 5222 (favorable ankylosis of three or more digits), Diagnostic Codes 5224 to 5227 (ankylosis of individual digits), and finally, Diagnostic Codes 5228 to 5229 (limitation of motion of individual digits).  The evidence of record simply does not demonstrate ankylosis or that any of the other three digits of his left hand have been impacted by his service-connected condition at this time.  Therefore, these Diagnostic Codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence). 

These findings do not support a compensable rating for this disability, as there is simply no evidence this disability is analogous to an amputation, that other digits are affected, or that it causes interference with the overall functioning of the left hand. 

Even accepting the Veteran's reported symptoms of pain ("aching"), stiffness and locking of the left ring finger joint as both competent and credible, this would not enable him to attain a compensable rating under the applicable rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, limitation of motion due to pain, stiffness, locking, etc., would not provide a compensable rating under DC 5230 (limitation of motion of the ring/little finger), no matter the level of limitation of motion.  Likewise, symptoms of stiffness and locking so severe that they might be analogous to ankylosis of the left ring finger joint would still not warrant a compensable rating under DC 5227 (ankylosis of ring/little finger).  Consequently, DCs 5230 and 5227 appears to envision symptoms, such as he alleges, that might limit limitation of motion or approach ankylosis of the finger.

There is no basis to "stage" his rating under Hart because his left ring finger has never been more than 0 percent disabling at any time since May 1997 (one year before May 1998 increased rating claim).  

Since the preponderance of the evidence is against his claim, there is no reasonable doubt to resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  38 C.F.R. § 3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The Veteran's left ring finger and otitis media disabilities were applied to the applicable rating criteria, which specifically contemplate symptoms and manifestations of a finger disability and ear disease, as in the current case.  

Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Concerning the otitis media claim, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to this disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised for the otitis media.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  On the other hand, the evidence does raise the possibility of entitlement to a TDIU for his left ring finger disability, and so, a TDIU claim based on that disability is considered in the remand section below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable rating for bilateral otitis media is denied.

Entitlement to a compensable rating for residuals of a fractured proximal phalanx of the left ring finger is denied.

REMAND

I.  Videoconference Hearing for Petition to Reopen a Service-Connection Claim for a Coccyx Injury with Low Back Problems

As discussed, the Veteran perfected an appeal of a petition to reopen a service-connection claim for a coccyx injury with low back problems.  In his September 2006 substantive appeal (VA Form 9), responding to the August 2006 statement of the case addressing only this issue, he marked the box requesting a Travel Board hearing.  Subsequent statements, such as a hearing election form (dated in October 2006, but received in April 2008) and November 2011 personal statement, indicate that he currently desires a videoconference hearing at the VA El Paso office.  So the Veteran must be scheduled for a videoconference hearing there, before deciding his appeal.  38 C.F.R. § 20.700.

The Veteran had already testified at a prior Board videoconference hearing in February 2003, concerning the underlying service-connection claim for a coccyx injury with low back problems, before the Board proceeded to deny the service-connection claim in an October 2003 decision.  Nonetheless, he has not had the opportunity to testify before a Board VLJ concerning the current petition to reopen a service-connection claim for a coccyx injury with low back problems.  

II.  TDIU Claim

The Veteran's contentions and the record raises a claim for entitlement to total disability based on individual unemployability, based upon the underlying service-connected left ring finger disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The September 2011 VA hands/fingers examiner marked that the Veteran's hand, thumb or finger conditions impact his ability to work.  In particular, the examiner remarked that he reportedly retired from law enforcement in 1997, because he had difficulty putting cuffs on a criminal.  Consequently, on remand, the Veteran should be afforded notice consistent with the VCAA, particular to establishing his claim for a TDIU and provided with a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and asked to complete the form in its entirety.  The RO should verify the Veteran's dates of employment with each employer that he provides.  

III.  Clarification from Private Treatment Provider for Bilateral Hearing Loss Claim

In support of his claim, the Veteran has submitted a private audiological treatment record and letter, from R.W., Audiologist, dated in March 2011.  In this report, the private audiologist assigned speech recognition thresholds, of 70 percent at 65 dB hearing loss for the right ear and 80 percent at 85dB hearing loss for the left ear.  
The Board emphasizes that this report does not denote whether the Maryland CNC word list was used in this examination.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  In Savage v. Shinseki, the Court held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports . . ., or the Board must explain why such clarification is not necessary."  24 Vet. App. 259, 260 (2011).  As such, further clarification is needed as to this private audiological report to ensure compliance with the standards of § 4.85(a).  

IV.  VA Audiological Examination

The Veteran's attorney submitted an August 2012 brief, which argues that his bilateral hearing loss has progressively worsened, indeed, even since his most recent VA examination in September 2011.  As mentioned, he also submitted a private audiological evaluation from R.W., Audiologist, dated in March 2011, which noted the Veteran had a moderate to severe degree of sensorineural hearing impairment.  

Altogether, this warrants another VA examination to confirm if the disability has materially worsened.  38 C.F.R. § 3.327 (2011).  The Board finds that a new VA examination is warranted for purposes of ascertaining the current severity of the Veteran's hearing loss.  See VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  


V.  Addendum Medical Opinion on Acquired Psychiatric Disability 
& Additional Evidence 

The Veteran contends his acquired psychiatric disability, identified as depression and insomnia, is secondary to his service-connected tinnitus.  Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a) (2011).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The November 2008 VA medical opinion indicated that his insomnia and depression are less likely than not secondary to the service-connected tinnitus.  In this regard, the examiner reasoned that tinnitus and depression are comorbidities and not directly one causing the other.  Unfortunately, the Board notes that the medical opinion did not clearly indicate whether the Veteran's depression and insomnia were chronically aggravated by the service-connected tinnitus, such that the November 2008 VA medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The Veteran's attorney submitted an August 2012 brief, which argues that the November 2008 VA medical opinion is further inadequate, because the examiner did not provide a rationale regarding his conclusion that the Veteran's insomnia is less likely than not secondary to service-connected tinnitus.  The Board agrees.

So on remand, an addendum medical opinion is needed to clarify the remaining aspects of the Veteran's claim for secondary service connection for an acquired psychiatric disability, including depression and insomnia.  See 38 C.F.R. § 3.310(b); see also Allen, 7 Vet. App. at 448.

Additionally, in an August 2012 statement from the Veteran's representative, he noted the Veteran was seeking a medical opinion from the Veteran's psychiatrist.  Thus, it would appear there are outstanding treatment records that should be obtained (or the Veteran may submit them himself).

Accordingly, the case is REMANDED for the following action:

1.  Schedule a videoconference hearing before a Veterans Law Judge of the Board at the earliest opportunity.  This hearing is limited to the issue of whether there is new and material evidence to reopen a service-connection claim for coccyx injury with low back problems.  Notify the Veteran and his representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file.

2.  The Veteran should be provided with proper VCAA notice that informs him of the evidence and information necessary to establish entitlement to a TDIU.  Attached to this letter should be a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and the Veteran should be asked to provide as much detail regarding his employment from the late 1990s until the present time.  The RO should follow up and contact each employer to verify the dates of employment and the salary.  

3.  Obtain and associate with the claims file all relevant VA, or private medical records that may be identified by the Veteran, that are not already of record, including the records from the Veteran's private psychiatrist.

4.  Contact the private audiological treatment provider, R.W., Audiologist, in El Paso, Texas, to determine if the Maryland CNC word list was used during audiological testing completed on the Veteran on March 8, 2011; and if this evaluation was performed by a state-licensed audiologist.

5.  After completing the requested development in paragraphs #3 and #4, schedule the Veteran for another VA audiological examination to reassess the severity of his bilateral hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  
The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment, to include causing him to be unemployable.
6.  After completing the requested development in paragraph #3, request a supplemental or addendum opinion from VA staff physician who provided a November 2008 VA compensation medical opinion, concerning the Veteran's service-connection claim for an acquired psychiatric disability, including depression and insomnia.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history. 

In the event the November 2008 VA examiner is unavailable or unable to provide a supplemental opinion, then schedule the Veteran for an appropriate VA compensation examination, to determine the nature and etiology of the Veteran's acquired psychiatric disability, including depression and insomnia.  In that event, all indicated tests and studies, and any other diagnostic procedures deemed necessary, should be conducted.*

In particular, the examiner is requested to provide a supplemental opinion and rationale on:

(1) whether it at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected tinnitus aggravated his non-service-connected depression, beyond its natural progression?  Why or why not?

(2) whether any insomnia and/or sleep-related disorder is at least as likely as not (a 50 percent or more likelihood) caused by tinnitus?  Why or why not?
(3) whether it at least as likely as not (a 50% or higher degree of probability) that the Veteran's service-connected tinnitus aggravated his non-service-connected insomnia and/or sleep-related disorder, beyond its natural progression?  Why or why not?

The term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

*It is left to the discretion of the November 2008 VA compensation physician, as to whether the Veteran needs to be examined to make these necessary determinations.

7.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

8.  Upon completion of the above, the AOJ should readjudicate the remaining claims and adjudicate the Veteran's claim of entitlement to a TDIU, with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


